F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 19 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MARVIN BROWN,

                Plaintiff-Appellant,

    v.                                                   No. 97-2035
                                                    (D.C. No. CIV-94-936)
    BRUCE McALLISTER, Detective,                          (D. N.M.)

                Defendant-Appellee.




                            ORDER AND JUDGMENT *



Before BALDOCK, EBEL, and MURPHY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Marvin Brown, an incarcerated prisoner appearing pro se, appeals

from the district court’s dismissal of his 42 U.S.C. § 1983 complaint, based on the

parties’ stipulated motion to dismiss. Plaintiff’s consolidated § 1983 complaint

asserted constitutional rights violations and pendent state law claims against

numerous defendants arising out of a 1992 search of his home and a later 1992

arrest of Brown for drug possession. 1 The district court dismissed many of

plaintiff’s claims, though plaintiff filed several amended complaints. Ultimately,

the district court dismissed or granted summary judgment in favor of all of the

defendants except for one claim against defendant Bruce McAllister, as to which




1
       Plaintiff first filed several New Mexico state court actions in 1994 against
defendant Bruce McAllister, an Albuquerque Police Officer; the Honorable
Ross C. Sanchez, a Bernalillo County judge; Dan Ramierz, a New Mexico
Probation Officer; the Albuquerque Police Department and the State of New
Mexico, alleging illegal search and seizure, false arrest and numerous other
constitutional violations arising out the 1992 incidents. These complaints were
consolidated and, on December 21, 1994, removed to federal court as No.
94CV1462.

      On August 15, 1994, Brown filed a separate federal § 1983 civil rights
complaint, No. 94CV936, challenging the same incidents alleged in
No. 94CV1462, against Bruce McAllister; Vernon Wilson, a Bernalillo County
Detention Center Correctional Officer; the Honorable Ross C. Sanchez; the
Honorable H. Richard Blackhurst, a Bernalillo County judge; David D. Longley, a
Bernalillo Public Defender; the Albuquerque Police Department; the Albuquerque
Public Defender’s Office; Tom Udall, New Mexico’s Attorney General; the State
of New Mexico; and Dan Ramierz. On March 2, 1995, No. 94CV936 was
consolidated with No. 94CV1462.

                                         -2-
the court concluded summary judgment was inappropriate because of disputed

issues of material fact.

      On November 6, 1996, plaintiff signed a “Full and Final Release of All

Claims and Indemnity Agreement,” releasing all claims against defendant

McAllister, the City of Albuquerque and all of its agents, servants and employees

arising out of any of the incidents complained of in plaintiff’s consolidated

complaint. 2 The next day, the parties filed a stipulated motion to dismiss the

consolidated complaint and, on November 8, 1996, the district court granted the

motion and dismissed the complaint with prejudice.

      Plaintiff then filed a notice of appeal. Although the notice was dated

November 14, 1996, it was not filed until December 16, 1996, more than thirty

days after the date of the district court’s order. See Fed. R. App. P. 4(a). This

court ordered the parties to submit briefs addressing this jurisdictional defect.



2
       The settlement agreement is not part of the record; defendant filed a copy
of the agreement, signed by plaintiff and defendant, as an exhibit to its brief. See
Appellee’s Br., at Ex. C. Stipulations are treated as judicial admissions. See St.
Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir. 1979). We
take judicial notice of the settlement agreement because plaintiff does not dispute
its existence or validity. See Dakota County v. Glidden, 113 U.S. 222, 224-26
(1885) (holding it is appropriate for an appeals court to take judicial notice of a
settlement agreement that moots the appeal where the parties do not dispute the
validity of the settlement); ITT Rayonier Inc. v. United States, 651 F.2d 343, 345
n.2 (5th Cir. 1981) (noting that judicial notice of a settlement agreement is
particularly appropriate if it moots the case) (citing Dakota County).


                                         -3-
      Defendant asserts that plaintiff’s notice of appeal was untimely and did not

comply with the requirements of Fed. R. App. P. 3(c). 3 Defendant further asserts

that the appeal is moot because plaintiff released all of his claims arising out of

the consolidated complaint pursuant to the November 6, 1996 settlement

agreement. Plaintiff responds that he filed his notice of appeal on November 14,

1996, though he does not allege when he placed the notice in the prison mail

system. See Houston v. Lack, 487 U.S. 266, 270-72 (1988) (holding a pro se

prisoner’s notice of appeal timely filed if deposited in the prison mail system

within the applicable time limit), see also Fed. R. App. P. 4(c) (inmate notice of

appeal is timely filed if deposited in prison’s mail system on or before filing

deadline). More significantly, however, plaintiff does not dispute that the appeal

is moot because he released all of his claims pursuant to the November 6, 1996

settlement agreement and that he stipulated to the dismissal of the complaint.

      Because we find that plaintiff’s claims on appeal are moot, we do not reach

the issue of whether the notice of appeal was timely filed under Houston v. Lack.

See Tosco Corp. v. Hodel, 804 F.2d 590, 591-92 (10th Cir. 1986) (holding that

mootness is a question that “a federal court must resolve before it assumes


3
       Plaintiff’s notice of appeal refers to both his federal action and his state
court action. Plaintiff’s memorandum filed along with his notice of appeal refers
almost entirely to the New Mexico state court proceedings. Thus, it is unclear
whether plaintiff is attempting to appeal Nos. 94CV936 and 94CV1462 or his
state court proceedings.

                                         -4-
jurisdiction” because federal courts are without power to decide questions that

cannot affect the rights of litigants in the case before them) (quoting North

Carolina v. Rice, 404 U.S. 244, 246 (1971).

      Plaintiff signed a complete release of all claims arising out of his

consolidated complaint against defendant McAllister and the other defendants.

Plaintiff signed and submitted a stipulated motion to dismiss his consolidated

complaint. Record, Doc. 71 and 72. Plaintiff does not dispute that he settled all

claims or that he signed a stipulation to dismiss his complaint, nor does he raise

any challenge with respect to his settlement or the stipulated dismissal.

Plaintiff’s notice of appeal challenges only the state court’s consolidation of his

state court claims and asserts that a hearing was held in the state court proceeding

after the action was removed to federal court. Similarly, plaintiff’s opening brief

makes no allegations of error with respect to the district court proceedings.

      After our review of the briefs, the settlement agreement, the stipulated

motion to dismiss and the district court’s dismissal, we conclude that the parties’

settlement agreement is a full, final and complete settlement of the dispute, and

renders this appeal moot. See Tosco Corp., 804 F.2d at 592 (final settlement of

dispute moots action on appeal). We further conclude plaintiff’s appeal presents

no arguably meritorious issue for consideration and is frivolous within the

meaning of 28 U.S.C. § 1915(e)(2)(B)(i). We therefore dismiss this appeal.


                                         -5-
Because this appeal is dismissed as frivolous pursuant to § 1915(e)(2)(B)(i), this

appeal counts as a “prior occasion” under 28 U.S.C. § 1915(g).

      We DISMISS the appeal. All other pending motions are DENIED. The

mandate shall issue forthwith.



                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge




                                         -6-